Exhibit 10.2

GUARANTY AGREEMENT

Guaranty Agreement (this “Guaranty”) is entered into as of April 29, 2016, by
Western Digital Corporation, a Delaware corporation, and the other parties who
have executed this Guaranty (the “Subsidiary Guarantors”; and along with any
other parties who execute and deliver to the Administrative Agent (as
hereinafter identified and defined) an agreement in the form attached hereto as
Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”).

PRELIMINARY STATEMENTS

A. Western Digital Corporation, a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as Administrative Agent
(JPMorgan Chase Bank in such capacity being referred to herein as the
“Administrative Agent”), and the other banks and financial institutions party
thereto are parties to a Loan Agreement dated as of April 29, 2016 (as extended,
renewed, amended, restated, refinanced, replaced, amended and restated,
supplemented or otherwise modified, the “Loan Agreement”) pursuant to which
JPMorgan Chase Bank and other banks and financial institutions from time to time
party to the Loan Agreement have provided financial accommodations to the
Borrower (JPMorgan Chase Bank, in its individual capacity and such other banks,
financial institutions and lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”).

B. The Borrower and one or more of the Guarantors may from time to time be
liable to the Lenders and/or their Affiliates with respect to Hedging Liability
and/or Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations as such terms are defined in the Loan Agreement (the Administrative
Agent and the Lenders, together with any Affiliates of the Lenders with respect
to the Hedging Liability and Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, as such terms are defined in the Loan
Agreement, being hereinafter referred to collectively as the “Guaranteed
Creditors” and individually as a “Guaranteed Creditor”).

C. The obligations of the Lenders to extend such credit are conditioned upon,
among other things, the execution and delivery of this Guaranty.

D. The Subsidiary Guarantors are direct or indirect Subsidiaries of the
Borrower; and the Borrower provides each of the Guarantors with financial,
management, administrative, and/or technical support which enables the
Guarantors to conduct their businesses in an orderly and efficient manner in the
ordinary course.

E. Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Borrower.

F. The Intercreditor Agreement governs the relative rights and priorities of the
First Lien Secured Parties (as defined in the Intercreditor Agreement) in
respect of the First Lien Security Documents (as defined in the Intercreditor
Agreement) and with respect to certain other matters as described therein.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

1. All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Loan Agreement.



--------------------------------------------------------------------------------

2. Each Guarantor hereby irrevocably and unconditionally guarantees jointly and
severally to the Administrative Agent, for the ratable benefit of the Guaranteed
Creditors, the due and punctual payment when due of the Obligations, Hedging
Liability and/or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations, in each case whether now existing or hereafter arising
(whether or not any proceeding under any debtor relief law shall have stayed the
accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) (and whether arising before or after the filing of a petition
in bankruptcy and including all interest accrued after the petition date), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired (the “Guaranteed Obligations”; provided that the
Guaranteed Obligations shall exclude any Excluded Swap Obligations with respect
to such Guarantor). In case of failure by the Borrower or the Guarantors
punctually to pay any Guaranteed Obligations, each Guarantor hereby jointly and
severally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration or otherwise, and as if such payment were made by the
Borrower or other Guarantors. All payments hereunder by any Guarantor shall be
made in immediately available funds in Dollars without setoff, counterclaim or
other defense or withholding or deduction of any nature. Notwithstanding
anything in this Guaranty to the contrary, the obligations of each Guarantor
under this Guaranty shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations under this Guaranty subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any other
applicable law.

3. Each Guarantor agrees that, upon demand, such Guarantor will then pay to the
Administrative Agent for the benefit of the Guaranteed Creditors the full amount
of the Guaranteed Obligations that is then due (subject to the limitation on the
right of recovery from such Guarantor pursuant to the last sentence of Section 2
above) whether or not any one or more of the other Guarantors shall then or
thereafter pay any amount whatsoever in respect to their obligations hereunder.

4. (a) Until the Termination Date, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any of the Guaranteed Creditors or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Guaranteed
Creditors, the Collateral Agent and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Guaranteed Creditors or the
Administrative Agent. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Termination Date and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Termination Date. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Guaranteed Creditors and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the
Guaranteed Creditors and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 4(a).

(b) Each Guarantor agrees that any and all claims of such Guarantor against the
Borrower or any other Guarantor hereunder (each, an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or
against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed Obligations
until the Termination Date;

 

-2-



--------------------------------------------------------------------------------

provided that, as long as no Event of Default has occurred and is continuing,
such Guarantor may receive payments of principal and interest from any Obligor
with respect to Intercompany Indebtedness to the extent not prohibited by the
other terms of the Loan Documents. Notwithstanding any right of any Guarantor to
ask, demand, sue for, take or receive any payment from any Obligor, all rights,
liens and security interests of such Guarantor, whether now or hereafter arising
and howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Creditors, the Administrative Agent
and the Collateral Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until the Termination Date. If all or
any part of the assets of any Obligor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any Indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until the Termination Date. Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Guaranteed Creditors, such Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Guaranteed Creditors and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Guaranteed Creditors, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Guaranteed Creditors. If any such Guarantor fails to make
any such endorsement or assignment to the Administrative Agent or the Collateral
Agent, the Administrative Agent or the Collateral Agent or any of their officers
or employees is irrevocably authorized to make the same.

5. (a) To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
Termination Date, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

(b) Unless the Guarantors have otherwise agreed on a different allocation, as of
any date of determination, the “Allocable Amount” of any Guarantor shall be
equal to the excess of the fair

 

-3-



--------------------------------------------------------------------------------

saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by such other
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 5 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 5 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 5 shall be exercisable upon the occurrence of the Termination Date.

6. Subject to the terms and conditions of the Loan Agreement, including, without
limitation, Section 10.10 thereof, each Guaranteed Creditor may, without any
notice whatsoever to any of the Guarantors, sell, assign, or transfer all of the
Guaranteed Obligations, or any part thereof, or grant participations therein,
and in that event each and every immediate and successive assignee, transferee,
or holder of all or any part of the Guaranteed Obligations, shall have the right
through the Administrative Agent pursuant to Section 18 hereof to enforce this
Guaranty, by suit or otherwise, for the benefit of such assignee, transferee,
holder or participant, as fully as if such assignee, transferee, or holder or
participant were herein by name specifically given such rights, powers and
benefits; but each Guaranteed Creditor through the Administrative Agent pursuant
to Section 18 hereof shall have an unimpaired right to enforce this Guaranty for
its own benefit or any such participant, as to so much of the Guaranteed
Obligations that it has not sold, assigned or transferred.

7. Subject to Section 9.12 of the Loan Agreement, this Guaranty is a continuing,
absolute and unconditional Guaranty, and shall remain in full force and effect
until the Termination Date has occurred. The Guaranteed Creditors may at any
time or from time to time release any Guarantor from its obligations hereunder
or effect any compromise with any Guarantor and no such release or compromise
shall in any manner impair or otherwise affect the obligations hereunder of the
other Guarantors. No release, compromise, or discharge of any one or more of the
Guarantors shall release, compromise or discharge the obligations of the other
Guarantors hereunder.

8. In case of the dissolution, liquidation or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against the
Borrower or any Guarantor, in each case, that would permit or cause the
acceleration of the indebtedness under the Loan Agreement, all of the Guaranteed
Obligations which are then existing may be declared by the Administrative Agent
immediately due or accrued and payable from the Guarantors at such time as the
obligations are accelerated.

9. Subject to Sections 9.12 of the Loan Agreement, to the fullest extent
permitted by applicable law, the obligations of each of the Guarantors hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating

 

-4-



--------------------------------------------------------------------------------

thereto, or with respect to any obligation of any other guarantor of any of the
Guaranteed Obligations, whether (in any such case) by operation of law or
otherwise, or any failure or omission to enforce any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or with respect to any obligation of any other guarantor of
any of the Guaranteed Obligations;

(b) any modification or amendment of or supplement to the Loan Agreement, any
Hedging Liability, any Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Guaranteed Obligations guaranteed hereby;

(c) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(d) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;

(e) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Guaranteed Creditor or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(f) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Loan Agreement, any Hedging
Liability, any Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations or any provision of applicable law, decree, order or
regulation purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligation or otherwise affecting any term any of
the Guaranteed Obligations;

(g) the failure of the Administrative Agent or the Collateral Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any:

(h) the election by, or on behalf of, any one or more of the Guaranteed
Creditors, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;

 

-5-



--------------------------------------------------------------------------------

(i) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(j) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Creditors or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;

(k) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(l) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Creditor or any other Person or any other circumstance whatsoever
(other than payment in full of the Obligations) which might, but for the
provisions of this Section 9, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty.

10. In the event the Guaranteed Creditors shall at any time in their discretion
permit a substitution of Guarantors hereunder, a party shall wish to become
Guarantor hereunder or a party is required to become a Guarantor hereunder
pursuant to Section 4.4 of the Loan Agreement, such substituted or additional
Guarantor shall, upon executing an agreement in the form attached hereto as
Exhibit A, become a party hereto and be bound by all the terms and conditions
hereof to the same extent as though such Guarantor had originally executed this
Guaranty and in the case of a substitution, in lieu of the Guarantor being
replaced. No such substitution shall be effective absent the written consent
delivered in accordance with the terms of the Loan Agreement, nor shall it in
any manner affect the obligations of the other Guarantors hereunder.

11. (a) To the fullest extent permitted by applicable law, each of the
Guarantors irrevocably waives acceptance hereof, presentment, demand or action
on delinquency, protest and any notice not provided for herein or under the
other Loan Documents, as well as any requirement that at any time any action be
taken by any Person against the Borrower, any other guarantor of the Guaranteed
Obligations, or any other Person.

(b) Notwithstanding anything herein to the contrary, each of the Guarantors
hereby absolutely, unconditionally, knowingly, and expressly waives, to the
fullest extent permitted by applicable law:

(i) any right it may have to revoke this Guaranty as to future Indebtedness or
notice of acceptance hereof;

(ii) (1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Creditors to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

-6-



--------------------------------------------------------------------------------

(iii) its right, if any, to require the Collateral Agent, the Administrative
Agent and the other Guaranteed Creditors to institute suit against, or to
exhaust any rights and remedies which the Collateral Agent, the Administrative
Agent and the other Guaranteed Creditors has or may have against, the other
Guarantors or any third party, or against any Collateral provided by the other
Guarantors, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than a defense of
payment or performance or the defense that the Termination Date has occurred) of
the other Guarantors or by reason of the cessation from any cause whatsoever of
the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Guaranteed Creditors any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Creditors (other than a defense of payment or performance or
the defense that the Termination Date has occurred); (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (c) any
defense (other than a defense of payment or performance or the defense that the
Termination Date has occurred) such Guarantor has to performance hereunder, and
any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Guaranteed
Creditors’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Guaranteed Creditors of the Guaranteed
Obligations; any discharge of the other Guarantor’s obligations to the
Administrative Agent and the other Guaranteed Creditors by operation of law as a
result of the Administrative Agent’s and the other Guaranteed Creditors’
intervention or omission; or the acceptance by the Administrative Agent and the
other Guaranteed Creditors of anything in partial satisfaction of the Guaranteed
Obligations; (d) [reserved]; and (e) without limiting the generality of the
foregoing, any other defense of waiver, release, discharge in bankruptcy, res
judicata, statue of frauds, anti-deficiency statute, incapacity, minority,
usury, illegality or unenforceability which may be available to the Borrower or
any other person liable in respect of any of the Guaranteed Obligations; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Guaranteed Creditors; or (b) any election by the Administrative Agent and the
other Guaranteed Creditors under the Bankruptcy Code, to limit the amount of, or
any collateral securing, its claim against the Guarantors.

(c) Subject to the last sentence of Section 2 above, the Guarantors agree that
the Guarantors shall be and remain jointly and severally liable for any
deficiency remaining after foreclosure or other realization on any lien or
security interest securing the Guaranteed Obligations, whether or not the
liability of the Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision.

12. No failure or delay by the Administrative Agent or any Guaranteed Creditor
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Loan Agreement, any Hedging Liability, any Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
and the other Loan Documents shall be cumulative and not exclusive of any rights
or remedies provided by law.

13. If any payment applied by the Guaranteed Creditors to the Guaranteed
Obligations is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including,

 

-7-



--------------------------------------------------------------------------------

without limitation, the bankruptcy, insolvency or reorganization of the Borrower
or any other obligor), the Guaranteed Obligations to which such payment was
applied shall for the purposes of this Guaranty be deemed to have continued in
existence, notwithstanding such application, and this Guaranty shall be
enforceable as to such of the Guaranteed Obligations as fully as if such
application had never been made.

14. Each Guarantor represents and warrants to the Guaranteed Creditors that as
of the date hereof:

(a) (i) Such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, except to the extent the
failure of any Guarantor to be in existence and good standing would not
reasonably be expected to have a Material Adverse Effect, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, under this clause (iii) where the same
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b) Such Guarantor has the power and authority to enter into this Guaranty, to
guarantee the Guaranteed Obligations and to perform all of its obligations under
this Guaranty.

(c) The Guaranty has been duly authorized, executed, and delivered by such
Guarantor and constitutes a valid and binding obligation of such Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

(d) This Guaranty does not, nor does the performance or observance by such
Guarantor of any of the matters and things herein provided for, (i) violate any
provision of law or any judgment, injunction, order or decree binding upon such
Guarantor, (ii) contravene or constitute a default under any provision of the
organizational documents (e.g., charter, articles of incorporation or by-laws,
articles of association or operating agreement, partnership agreement or other
similar document) of such Guarantor, (iii) contravene or constitute a default
under any covenant, indenture or agreement of or affecting such Guarantor or any
of its Property or (iv) result in the creation or imposition of any Lien on any
Property of such Guarantor other than the Liens granted to the Administrative
Agent pursuant to any Loan Document and Permitted Liens, except with respect to
clauses (i), (iii) and (iv), to the extent, individually or in the aggregate,
that such violation, contravention, breach, conflict, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect.

(e) From and after the date of execution of this Agreement or any agreement in
the form attached hereto as Exhibit A by any Guarantor and continuing until the
Termination Date or until such Guarantor is earlier released from its
obligations hereunder in accordance with Section 6 hereof, such Guarantor agrees
to perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in Article VI of
the Loan Agreement on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.

 

-8-



--------------------------------------------------------------------------------

15. The liability of the Guarantors under this Guaranty is in addition to and
shall be cumulative with all other liabilities of the Guarantors after the date
hereof to the Guaranteed Creditors as a Guarantor of the Guaranteed Obligations,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

16. Any provision of this Guaranty which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid or unenforceable.

17. Any demand for payment on this Guaranty or any other notice required or
desired to be given hereunder to any Guarantor shall comply with Section 10.8 of
the Loan Agreement; provided that, the address information for each Guarantor
shall be its address or facsimile number set forth below, or such other address
or facsimile number as such party may hereafter specify by notice to the
Administrative Agent given by courier, United States certified or registered
mail, by facsimile, by email transmission or by other telecommunication device
capable of creating written record of such notice and its receipt. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 17 and a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, five days after such communication is deposited
in the mail, certified or registered with return receipt requested, addressed as
aforesaid, (iii) if by email, when delivered (all such notices and
communications sent by email shall be deemed delivered upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgement)), or (iv) if given by any other means, when delivered at the
addresses specified in this Section.

 

to the Guarantors: Western Digital Corporation 3355 Michelson Drive, Suite 100
Irvine, California 92612 Attention:    Michael Ray, Executive Vice President,
Chief Legal Officer and Secretary Telephone:    Facsimile:    (949) 672-6604
Email:    Attention:    Olivier Leonetti, Chief Financial Officer Telephone:   
Facsimile:    (949) 672-6604 Email:   

18. No Guaranteed Creditor (other than the Administrative Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty; it being understood and intended that no one or more of the
Guaranteed Creditors (other than the Administrative Agent) shall have any right
in any manner whatsoever to enforce any right hereunder, and that all
proceedings at law or in equity shall be insti-

 

-9-



--------------------------------------------------------------------------------

tuted, had and maintained by the Administrative Agent in the manner herein
provided and for the benefit of the Guaranteed Creditors.

19. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK. This Guaranty may only be waived or modified in writing
in accordance with the requirements of Section 10.11 of the Loan Agreement. This
Guaranty and every part thereof shall be effective as to each Guarantor upon its
execution and delivery by such Guarantor to the Administrative Agent, without
further act, condition or acceptance by the Guaranteed Creditors, shall be
binding upon such Guarantors and upon the legal representatives, successors and
assigns of the Guarantors, and shall inure to the benefit of the Guaranteed
Creditors, their successors, legal representatives and assigns. The Guarantors
waive notice of the Guaranteed Creditors’ acceptance hereof. This Guaranty may
be executed in counterparts and by different parties hereto on separate
counterparts, each of which shall be an original, but all together one and the
same instrument. Delivery of executed counterparts of this Guaranty by telecopy
or by e-mail of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as originals.

20. Each Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City in the borough of Manhattan for purposes of
all legal proceedings arising out of or relating to this Guaranty or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

21. If an Event of Default shall have occurred and be continuing, each
Guaranteed Creditor, the Administrative Agent and the Collateral Agent may,
regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Guaranteed Creditor or the
Administrative Agent or any of their Affiliates to or for the credit or the
account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not such Guaranteed Creditor or the Administrative
Agent shall have made any demand under this Guaranty and although such
obligations may be unmatured; provided that such Guaranteed Creditor shall
notify the applicable Guarantor and the Administrative Agent promptly after any
such setoff and application; however, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each
Guaranteed Creditor or the Administrative Agent under this Section 21 are in
addition to other rights and remedies (including other rights of setoff) which
such Guaranteed Creditor or the Administrative Agent may have.

22. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 22 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 22 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 22 shall remain in full force and
effect until a discharge of such

 

-10-



--------------------------------------------------------------------------------

Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 22 constitute, and this Section 22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other Guarantor as
would otherwise constitute an “eligible contract participant” as defined in
Section 1a(18) of the Commodity Exchange Act or any regulations promulgated
thereunder (an “ECP”) and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[SIGNATURE PAGES TO FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.

 

“GUARANTORS” WESTERN DIGITAL TECHNOLOGIES, INC. By:  

/s/ Michael C. Ray

Name:   Michael C. Ray Title:   Executive Vice President, Chief Legal Officer
and Secretary HGST, INC. WD MEDIA, LLC By:  

/s/ Michael C. Ray

Name:   Michael C. Ray Title:   Secretary WESTERN DIGITAL (FREMONT), LLC By:  

/s/ Michael C. Ray

Name:   Michael C. Ray Title:   Vice President and Secretary

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

WESTERN DIGITAL CORPORATION,

as the Borrower

By:  

/s/ Olivier Leonetti

 

Name:

 

Olivier Leonetti

 

Title:

 

Chief Financial Officer

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Guaranteed Creditors
By:  

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:   Vice President

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO

GUARANTY AGREEMENT

ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT

This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this          day of                 ,         , made by [Insert name of
new guarantor], a                                  (the “New Guarantor”);

WITNESSETH THAT:

WHEREAS, certain affiliates of Western Digital Corporation, a Delaware
corporation (the “Borrower”), have executed and delivered to the Administrative
Agent for the Guaranteed Creditors that certain Guaranty Agreement dated as of
April 29, 2016 (such Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Guaranty”) pursuant to which such affiliates (the “Existing
Guarantors”) have guaranteed to the Guaranteed Creditors, the full and prompt
payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Loan Agreement as
defined therein; and

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1. The New Guarantor acknowledges and agrees that it shall become a “Guarantor”
party to the Guaranty effective upon the date of the New Guarantor’s execution
of this Agreement and the delivery of this Agreement to the Administrative Agent
on behalf of the Guaranteed Creditors, and that upon such execution and
delivery, all references in the Guaranty to the terms “Guarantor” or
“Guarantors” shall be deemed to include the New Guarantor.

2. The New Guarantor hereby assumes and becomes liable (jointly and severally
with all the other Guarantors) for the Guaranteed Obligations (as defined in the
Guaranty) and agrees to pay and otherwise perform all of the obligations of a
Guarantor under the Guaranty according to, and otherwise on and subject to, the
terms and conditions of the Guaranty to the same extent and with the same force
and effect as if the New Guarantor had originally been one of the Existing
Guarantors under the Guaranty and had originally executed the same as such an
Existing Guarantor.

3. The New Guarantor acknowledges and agrees that, as of the date hereof, the
New Guarantor makes each and every representation and warranty that is set forth
in Section 14 of the Guaranty.

4. All capitalized terms used in this Agreement without definition shall have
the same meaning herein as such terms have in the Guaranty, except that any
reference to the term “Guarantor” or “Guarantors” and any provision of the
Guaranty providing meaning to such term shall be deemed a reference to the
Existing Guarantors and the New Guarantor. Except as specifically modified
hereby,

 

A-1



--------------------------------------------------------------------------------

all of the terms and conditions of the Guaranty shall stand and remain unchanged
and in full force and effect.

5. No reference to this Agreement need be made in the Guaranty or in any other
document or instrument making reference to the Guaranty, any reference to the
Guaranty in any of such to be deemed a reference to the Guaranty as modified
hereby.

6. All communications and notices hereunder shall be in writing and given as
provided in Section 17 of the Guaranty and to the following address for each New
Guarantor.

 

 

Address:

     

 

   

 

    Attention:  

 

    Facsimile:  

(        )

    Email:  

 

 

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

A-2



--------------------------------------------------------------------------------

[NEW GUARANTOR] By:  

 

 

Name

 

Title

 

A-3



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Guaranteed Creditors
By:  

 

  Name:   Title:

 

A-4